Case 8:20-cv-01539-TPB-AAS Document 19 Filed 01/22/21 Page 1 of 4 PageID 144




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

SUNBELT RENTALS, INC.,

      Plaintiff,

v.                                                  Case No. 8:20-cv-1539-T-60AAS

MASONRY & CONSTRUCTION
SERVICES, INC., and LEVI
MONTOYA,

      Defendants.
                                       /

          ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on the report of Amanda Arnold Sansone,

United States Magistrate Judge, entered on December 17, 2020. (Doc. 18). Judge

Sansone recommends that Plaintiff Sunbelt Rentals, Inc.’s motions seeking default

judgment against Defendants Masonry & Construction Services, Inc. and Levi

Montoya (Docs. 14; 16) be granted. Specifically, Judge Sansone recommends that a

default judgment be entered in favor of Plaintiff and against Defendants for (1)

unpaid principal of $66,230.04; (2) service charges accrued through October 23,

2020 of $13,803.94, and additional service charges accruing until the unpaid

principal is collected; (3) prejudgment interest of $4,080.62 accrued through October

23, 2020, and accruing through the date of judgment; (4) post-judgment interest

under 28 U.S.C. § 1961(a); and (5) reasonable attorney’s fees and costs in an amount

to be determined by separate Order. No party has filed an objection, and the time

to object has expired.


                                      Page 1 of 4
Case 8:20-cv-01539-TPB-AAS Document 19 Filed 01/22/21 Page 2 of 4 PageID 145




      Under the Federal Magistrates Act, Congress vests Article III judges with the

power to “designate a magistrate judge to hear and determine any pretrial matter

pending before the court,” subject to various exceptions. 28 U.S.C. § 636(b)(1)(A).

The Act further vests magistrate judges with the authority to submit proposed

findings of fact and recommendations for disposition by an Article III judge. 28

U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 932 (11th Cir. 1982).

      In the absence of specific objections, there is no requirement that a district

judge review the facts de novo. Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

1993). However, the district judge review legal conclusions de novo, even in the

absence of an objection. See Cooper-House v. S. Ry. Co., 37 F.2d 603, 604 (11th Cir.

1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993), aff’d,

28 F.3d 16 (11th Cir. 1994) (table). When no timely and specific objections are filed,

the district judge should review the magistrate judge’s proposed findings and

recommendations using a clearly erroneous standard. Se Gropp v. United Airlines,

Inc., 817 F. Supp. 1558, 1562 (M.D. Fla. 1993).

      After careful consideration of the record, including Judge Sansone’s report

and recommendation, the Court adopts the report and recommendation. The Court

agrees with Judge Sansone’s detailed and well-reasoned findings and conclusions.

Consequently, Plaintiff’s motions for default judgment will be granted.

      It is therefore

      ORDERED, ADJUDGED, and DECREED:




                                      Page 2 of 4
Case 8:20-cv-01539-TPB-AAS Document 19 Filed 01/22/21 Page 3 of 4 PageID 146




     1. The report and recommendation (Doc. 18) is AFFIRMED and

         ADOPTED and INCORPORATED BY REFERENCE into this Order

         for all purposes, including appellate review.

     2. “Plaintiff’s Motion for Entry of Default Judgment as to Defendant

         Masonry & Construction Services, Inc.” (Doc. 14) is GRANTED.

     3. “Plaintiff’s Motion for Entry of Default Judgment as to Defendant Levi

         Montoya” (Doc. 16) is GRANTED.

     4. The Clerk is DIRECTED to enter final default judgment in favor of

         Plaintiff Sunbelt Rentals, Inc., and against Defendants Masonry &

         Construction Services, Inc., and Levy Montoya for (1) unpaid principal of

         $66,230.04; (2) service charges accrued through October 23, 2020, of

         $13,803.94, and additional service charges accruing until the unpaid

         principal is collected; (3) prejudgment interest of $5,076,16 accrued

         through the date of the judgment, January 22, 2021; and (4) post-

         judgment interest under 28 U.S.C. § 1961(a).

     5. Plaintiff Sunbelt Rentals, Inc. is further entitled to reasonable attorney’s

         fees and costs in an amount to be determined following a separate motion

         for fees and costs by Plaintiff. Plaintiff is directed to file any motion

         seeking attorney’s fees and costs on or before February 5, 2021.

     6. After the entry of final judgment, the Clerk is directed to terminate any

         pending motions and deadlines, and thereafter close this case.




                                      Page 3 of 4
Case 8:20-cv-01539-TPB-AAS Document 19 Filed 01/22/21 Page 4 of 4 PageID 147




      DONE and ORDERED in Chambers in Tampa, Florida, this 22nd day of

January, 2021.




                                     TOM BARBER
                                     UNITED STATES DISTRICT JUDGE




                                 Page 4 of 4
